DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
2.	Claims 1, 4-10, 13-18, 21, and 22 are pending in this application (15/971,715) as Appellant has filed an Appeal Brief under 37 CFR 41.31 and 41.37, on 01/05/2021, following the Final Rejection office action dated 10/21/2020.
.    	Claims 2-3, 11-12, and 19-20 had been cancelled.
	(Please see page 2 of Appeal Brief, filed on 01/05/2021)
	



















Examiner’s Amendment
3.  	Following is a complete list of claims as amended by an Examiner’s Amendment that has been approved by Appellant.  Should the changes and/or additions be unacceptable to Appellant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Appellant’s representative John Rariden (Reg. No: 54388, Phone: 281-970-4545) via an email to Examiner by Appellant’s representative Rushi Sukhavasi (an associate to John Rariden) on 04/14/2021, following an Examiner-initiated telephone interview held on 04/13/2021.  

Amendments to the Claims:
	1.	(previously presented)   A system, comprising:
	an enterprise management data center;
	a client instance hosted by the enterprise management data center, wherein the client instance is hosted for one or more client networks, and wherein the enterprise management data center comprises a processor and a memory including instructions that, when executed by the processor, cause the processor to perform operations comprising:
		receiving an indication of a software upgrade to the client instance;
	initiating one or more validating automations in response to receiving the indication of the software upgrade;
	pausing one or more workflow automations currently executing within the client instance and the one or more validating automations during a time period and pausing any new workflow automations that have begun executing during the time period, wherein the one or more workflow automations began executing before receiving the indication of the software upgrade to the client instance;
	initiating the software upgrade to the client instance after expiration of the time period; and 
	:
		restarting the client instance;
resuming the one or more validating automations; 
	determining that the one or more validating automations have been resumed without error; and
	resuming the one or more workflow automations after determining that the one or more validating automations have been resumed without error.

2.-4.	(cancelled)  

5.	(previously presented)   The system of claim 1, wherein pausing the one or more workflow automations comprises pausing the one or more workflow automations based on an execution state of each workflow automation of the one or more workflow automations.

6.	(original)   The system of claim 5, wherein the execution state comprises a non-critical, transitional state.

7.	(currently amended)   The system of claim 1, wherein a duration of the period is based on a theoretical prediction of a time interval for pausing a threshold number of the one or more workflow automations or a percentage of the one or more workflow automations.

8.	(currently amended)   The system of claim 1, wherein a duration of the period is based on empirical data of a time interval for pausing a threshold number of the one or more workflow automations or a percentage of the one or more workflow automations.

9.	(currently amended)   The system of claim 1, wherein a duration of the period is based on a predetermined period.

10.	(currently amended)   A method, comprising:
	receiving an indication of a software upgrade to a client instance;
	initiating one or more validating automations in response to receiving the indication of the software upgrade;
	pausing one or more workflow automations currently executing within the client instance and the one or more validating automations during a time period and pausing any new workflow automations that have begun executing during the time period, wherein the one or more workflow 
	initiating the software upgrade to the client instance after expiration of the time period; and 
	:
	restarting the client instance;
	resuming the one or more validating automations; 
	determining that the one or more validating automations have been resumed without error; and
	resuming the one or more workflow automations after determining that the one or more validating automations have been resumed without error.

11.-13.	(cancelled)   

14.	(previously presented)   The method of claim 10, wherein pausing the one or more workflow automations comprises pausing the one or more workflow automations based on an execution state of each workflow automation of the one or more workflow automations.

15.	(original)   The method of claim 14, wherein the execution state comprises a non-critical, transitional state.

16.	(previously presented)   The method of claim 10, wherein resuming the one or more workflow automations comprises individually resuming each workflow automation of the one or more workflow automations.

17.	(previously presented)   The method of claim 10, wherein resuming the one or more workflow automations comprises resuming two or more workflow automations as a group.

18.	(currently amended)   A tangible, non-transitory, machine-readable medium, comprising instructions that, when executed by one or more processors, cause the one or more processors to:
	receive an indication of a software upgrade to a client instance;
	initiate one or more validating automations in response to receiving the indication of the software upgrade;
during a time period and pause any new workflow automations that have begun executing during a time period, wherein the one or more workflow automations began executing before receiving the indication of the software upgrade to the client instance;
	initiate the software upgrade to the client instance after expiration of the time period; and 
	:
	restart the client instance;
	resume the one or more validating automations; 
	determine that the one or more validating automations have been resumed without error; and
	resume the one or more workflow automations after determining that the one or more validating automations have been resumed without error.

19.-20.	(cancelled)   

21.	(previously presented)   The system of claim 1, wherein pausing the one or more workflow automations comprise pausing the one or more workflow automations after the one or more workflow automations have entered a non-critical transition period between individual sections of execution of the one or more workflow automations.

22.	(currently amended)   The system of claim 1, wherein the instructions cause the one or more processors to prevent one or more [[new]] additional workflow automations from executing during the software upgrade to the client instance.








Allowable Subject Matter
5.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1, 5-10, 14-18, 21, and 22 (renumbered 1-14) are allowed.


Statement of Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1, 10, and 18.  Specifically, The prior art of record does not teach or fairly suggest the combination of: "receiving an indication of a software upgrade to the client instance; initiating one or more validating automations in response to receiving the indication of the software upgrade; pausing one or more workflow automations currently executing within the client instance and the one or more validating automations during a time period and pausing any new workflow automations that have begun executing during the time period, wherein the one or more workflow automations began executing before receiving the indication of the software upgrade to the client instance; initiating the software upgrade to the client instance after expiration of the time period; and  after completion of the software upgrade to the client instance: restarting the client instance; resuming the one or more validating automations; determining that the one or more validating automations have been resumed without error; and resuming the one or more workflow automations after determining that the one or more validating automations have been resumed without error.” as specified by independent claim 1 (and similarly by independent claims 10 and 18). These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claims 10 and 18 are also allowable for similar reasons.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
7.	Claims 1, 5-10, 14-18, 21, and 22 (renumbered 1-14) are allowed.
Claims 4 and 13 have been canceled.
Claim 2-3, 11-12 and 19-20 had been previously canceled.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/MOHAMMED N HUDA/           Examiner, Art Unit 2191      

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191